ACCEPTED
                                                                   03-14-00315-CV
                                                                           6815264
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                               9/7/2015 2:15:31 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK

                  CAUSE NO. 03-14-00315-CV
                                                   FILED IN
                                            3rd COURT OF APPEALS
                                                AUSTIN, TEXAS
                                            9/8/2015 12:00:00 AM
          IN THE THIRD COURT OF APPEALS       JEFFREY D. KYLE
                   AUSTIN, TEXAS                    Clerk




JADON NEWMAN
        Appellant
v.

FIRSTMARK CREDIT UNION
        Appellee


                  UNOPPOSED MOTION FOR
      EXTENSION OF TIME TO FILE MOTION FOR REHEARING




Respectfully submitted,

      Craig S. Smith
      SBN 18553570
      14493 S.P.I.D., suite A, P.M.B. 240
      Corpus Christi, Tx. 78418
      361 728 8037
      csslawrr@gmail.com
TO THE HONORABLE THIRD COURT OF APPEALS:

      COMES NOW Jadon Newman, respectfully showing the Court as follows:

1.    Appellant is Jadon Newman; Appellee is Firstmark Credit Union.

2.    This motion is filed on September 8, 2015. The deadline for filing

Appellants’ Motion for Rehearing is September 8, 2015.

3.    Appellant requests an additional 7 days to file his Motion for Rehearing,

extending the time until September 15, 2015.

4.    This is Appellant’s first motion for an extension of time to file his Motion

for Rehearing.

5.    Appellant needs additional time to file his Motion for Rehearing because his

counsel is carefully studying the Court’s Opinion and needs more time to draft a

Motion for Rehearing. Counsel also has several other pressing cases which

consuming professional time.

6.    This motion is unopposed.
                                     PRAYER

      Appellant moves the Court for a 7 day extension of time within which to file

his Motion for Rehearing and for all other relief to which he is entitled.



      Respectfully submitted,


      /s/ Craig S. Smith
      Craig S. Smith

             CERTIFICATE OF SERVICE AND CONFERENCE

      I Craig S. Smith certify that on September 8, 2015, I served the following

Counsel by email with this motion for extension of time. On September 2, 2015,

my co-counsel Peter Ruggero consulted with Lessie Fitzpatrick and she does not

oppose this motion.


      Lessie Fitzpatrick
      Lfitzpatrick@FBHS.com
      Lisa Fancher
      Lfancher@FBHS.com
      98 San Jacinto Blvd, suite 2000
      Austin, Tx. 78701


      /s/ Craig S. Smith
      Craig S. Smith